COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-040-CV





JIM SHAW, DEFENDANT-SURETY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In this bond forfeiture case, Appellant Jim Shaw, Defendant-Surety attempts to appeal from the trial court’s judgment signed October 16, 2009. 
See 
Tex. Code Crim. Proc. Ann. arts. 44.42, 44.44 (Vernon 2006) (providing that bond forfeitures are appealable according to the appellate rules governing civil appeals).
  Shaw timely filed a motion for new trial, so his notice of appeal was due January 14, 2010.  
See
 Tex. R. App. P. 26.1(a)(1).  However, he did not file his notice of appeal until February 3, 2010.  
The times for filing a notice of appeal are mandatory and jurisdictional, and absent a timely filed notice of appeal or extension request, we must dismiss the appeal.  
See
 Tex. R. App. P. 25.1(b), 26.1, 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997)
.
 
 
On February 10, 2010, we notified Shaw that his appeal was subject to dismissal for want of jurisdiction unless, by February 22, 2010, he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3(a), 44.3.  No response has been filed. Therefore, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM

PANEL:  MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED:
 
March 25, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.